Case 3:19-cv-12577-BRM-ZNQ Document 34 Filed 11/18/19 Page 1 of 1 PagelD: 324
Case 3:19-cv-12577-BRM-ZNQ Document 33 Filed 11/14/19 Page 1 of 1 PagelD: 323

Ira S. Nesenoff Barbara H. T: Philip A. Byl
N E, S E N O EF F & Andvew 1 Miltenberg Tara LD avis “ee senor Litigation Counsel
M ILE NB E RG LLP -_eoo Diana R. Warshow Rebecca C, Nunberg

Stuart Bernstein Gabrielle M. Vinci Counsel
ATTORNEYS AT LAW Kara L. Gorycki Jeffrey S. Berkowitz
nmilplaw.com Cindy A. Singh Counsel
Nicholas E. Lewis Marybeth Sydor
Adrienne D, Levy Title LX Consultant

Ryaan Nizam
Regina M. Federico

November 14, 2019

 

 

VIA ECF So Ordered this “day
Honorable Brian R. Martinotti, U.S.D.J. Vu

Honorable Zahid N. Quraishi, U.S.M.J. of — {i evlutege 90/4
United States District Court ee ic a = J
District of New Jersey oe y ae aT
Clarkson S. Fisher Buildin \ —
402 East State Street ° Hon. Tabi N. Quraishi

Trenton, NJ 08608

   

Re: John Doe v. Trustees of Princeton University, et al, ae
Civil Case No. 19-cy-12577 (BRM)(ZNQ) :

Dear Magistrate Judge Quraishi:

This firm represents the Plaintiff, John Doe, in the above-captioned matter, and
respectfully submits this joint letter request for a thirty-day adjournment of the pending
scheduling conference, currently slated for Monday, November 18, 2019 (ECF No, 30).

Pursuant to a stipulation of dismissal filed on September 5, 2019, Tiger Inn is the sole
remaining defendant in this action. Since that time, Plaintiff and Tiger Inn have been engaged in
discussions of a potential resolution of the instant litigation. Last week, the parties reached an
agreement in principal. In the interest of efficiency for both the Court and the parties, the parties
therefore seek additional time to resolve this matter.

We respectfully request that the Court approve this joint request and grant a thirty-day
adjournment of the scheduling conference. Thank you for your time and consideration.

Respectfully submitted,

 

 

NESENOFF & MILTENBERG, LLP MARSHALL DENNEHEY
WARNER COLEMAN & GOGGIN, PC
/s/ /s/
Adrienne Levy, Esq. Ashley Toth, Esq.
Attorneys for Plaintiff Attorneys for Tiger Inn

NEW YORK | 363 Seventh Avenue | Fifth Floor | New York, NY 10001 | T: 212.736.4500 | F: 212.736.2260 |
BOSTON | 101 Federal Street | 19" Floor | Boston, MA 02110 | T: 617.209.2188 |
